DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drasner, III et al. (US 2011/0047986).
In Reference to Claim 1
(See Drasner, Figure 1B)
Drasner, III et al. (Dras) discloses:
	An exhaust purification apparatus, comprising: 
an exhaust pipe (30) through which an exhaust gas generated in an internal combustion engine (24) flows (See Dras, Paragraph [0022]); 
a selective reduction catalyst (82) provided in the exhaust pipe (30) and promoting reduction of nitrogen oxide in the exhaust gas (See Dras, Paragraphs [0022] & [0036]); 
an injector (32) provided in an upstream side of a mixer (34) mixing the exhaust gas and a reducing agent that reduces the nitrogen oxide in the exhaust gas in a stage before the selective reduction catalyst (82) in the exhaust pipe (30) and supplying the reducing agent (See Dras, Paragraph [0022]); 
the mixer (34) provided in an upstream side of the selective reduction catalyst (82) (See Dras, Paragraph [0022]); and 
a honeycomb substrate (80) provided between the mixer (34) and the selective reduction catalyst (82) in the exhaust pipe (30), the honeycomb substrate (80) blocking movement of a reducing agent solid towards the selective reduction catalyst (82) when the reducing agent solid flows through the exhaust pipe (30) together with the exhaust gas. (See Dras, Paragraph [0036]).

In Reference to Claim 2
(See Dras, Figure 1B)
Dras discloses:
	wherein the honeycomb substrate (80) is separated from the selective reduction catalyst (82). (See Dras, Paragraph [0036]).

In Reference to Claim 3
(See Dras, Figure 1B & 8)
Dras discloses:
	wherein: 
the selective reduction catalyst (82) includes a substrate and a catalyst, the substrate having a structure in which a passage hole for the exhaust gas is formed, the catalyst being supported on the substrate (See Dras, Paragraph [0048]), and 
the honeycomb substrate (80) has a structure identical to the structure of the substrate. (See Dras, Paragraph [0048] w/respect to structure of first and second substrates).

In Reference to Claim 5
(See Dras, Figure 1B)
Dras discloses:
wherein the honeycomb substrate (80) is formed of a material harder than the reducing agent solid. (See Dras, Paragraphs [0047]-[0048] w/respect to metal catalyst and ceramic monolith).
The Examiner notes that precious metals and ceramic are harder than urea deposits.

In Reference to Claim 6
(See Dras, Figure 1B)
Dras discloses:
	wherein the honeycomb substrate (80) is formed of a metal. (See Dras, Paragraph [0047] w/respect to metal based catalyst).
	The Examiner notes that the metal based catalyst constitutes part of the honeycomb substrate and thus the honeycomb substrate is formed of a metal.

In Reference to Claim 7
(See Dras, Figures 1A-1B)
Dras discloses:
	A vehicle (22), comprising the exhaust purification apparatus according to claim 1. (See Claim 1 rejection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drasner, III et al. (US 2011/0047986) in view of Gunasekaran et al. (US 2020/0370453).
In Reference to Claim 4
Dras discloses:
	wherein: 
the selective reduction catalyst (82) includes a substrate; the substrate including: a support region on which a catalyst is supported (See Dras, Paragraph [0047]). 
Dras discloses the claimed invention except:
a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported, and the honeycomb substrate is the non-supported region of the substrate.
Gunasekaran is directed to an SCR catalytic coating on a honeycomb substrate.  Gunasekaran specifically discloses wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported (Figures 2 and 3; paragraphs [0033] – [0036], which disclose that the honeycomb substrate (100) includes an upstream zone (120) and a downstream zone (140), and that the SCR catalyst is disposed on the downstream zone (140) while the upstream zone (120) is catalyst free).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to modify Taniyama wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported, and the honeycomb structure is the non-supported region of the substrate as taught by Gunasekaran, as the references and the claimed invention are directed to exhaust aftertreatment systems with SCR catalysts.  As disclosed by Gunasekaran, it is well known for a substrate to includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported (Figures 2 and 3; paragraphs [0033] – [0036]).  Further, as noted above, Dras discloses wherein the selective reduction catalyst (80) includes a substrate, the substrate including a support region on which a catalyst is supported (See Dras, Paragraph [0047]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dras wherein the substrate includes a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the catalyst is not supported as taught by Gunasekaran, as such a modification is merely the substitution of one known SCR construction (the honeycomb substrate with a support region on which an SCR catalyst is supported; and a non-support region which is located more on an upstream side in the exhaust gas than the support region and on which the SCR catalyst is not supported of Gunasekaran) for another known SCR construction (the SCR catalyst disposed on a honeycomb substrate of Dras), and the results of such a modification would have been predictable, namely providing an SCR catalyst for the reduction of NOx in the exhaust stream.  Further, as Dras discloses that the honeycomb structure has a structure identical to the structure of the substrate (See Dras, Paragraph [0048] w/respect to structure of first and second substrates), the non-supported region of the substrate is the honeycomb structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price, Katare, Shetney, Sun, and Robel show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746